DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 6, 12, 18 are cancelled. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all
obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not
identically disclosed as set forth in section 102, if the differences between the claimed invention and the
prior art are such that the claimed invention as a whole would have been obvious before the effective
filing date of the claimed invention to a person having ordinary skill in the art to which the claimed
invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1—5, 7—11, 13—17, 19, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhat et al. (US 2017/0322276 Al) in further in view of Neji et al. (US 2016/0238685 Al).
Regarding claim 1
The method of claim 1 is matched by the operation of the apparatus as
set forth in claim 7.
Regarding claim 7
Bhat discloses
A controller of a magnetic resonance (MR) system ([0046], FIG. 1, Ref 162,

[0075]), comprising:
a radio frequency (RF) control unit (FIG. 1, Ref 131, [0073]);
an RF power amplifier (RF amplifier is inherent);
a gradient control unit ([0046]);
an image sequence controller ([0009], the RF sequences are translated into
image sequences. The processor post processes the raw data to translates these into
image sequences [0075]); and
processing circuitry configured to acquire at least one quantitative physiological parameter by means of fingerprinting ([0081] & [0091], the
physiological parameter is reflected in the flip angle of the water molecules),
wherein the RF control unit and the RF power amplifier ({0009], the RF
pulses presuppose a control unit and power amplifier) are configured to
simultaneously excite a plurality of slices ([0001]) using at least one different
imaging parameter to produce MR signal evolutions in each of the plurality of
slices, the at least one different imaging parameter including a flip angle such that
a flip angle that is used to excite one of the plurality of slices is different than a flip
angle that is used to excite another one of the plurality of slices ([0015], the
different imaging parameters are the changing flip angles), and
	wherein the processing circuitry is further configured to determine a substance associated with at least one slice from the plurality of slices using results 

of a fingerprinting measurement, and to set the flip angle characteristic for the at least one slice according to determined substance ([0013]).
Bhat does not explicitly teach
“wherein the gradient control unit and the image sequence controller are
configured to simultaneously acquire MR data based on the simultaneously excited
plurality of slices”.
Neji, however, teaches
wherein the gradient control unit and the image sequence controller are
configured to simultaneously acquire MR data based on the simultaneously excited plurality of slices ([0029]).
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the clairned invention to include the “simultaneously
actuated gradient and sequence controllers” as taught by Neji in the system of
Bhat.
The justification for this modification would be to prevent the field of view
from becoming limited by the slice selection direction ([0017], Neji).
Regarding claim 2
The method of claim 2 is matched by the operation of the apparatus as
set forth in claim 8.
Regarding claim 8

Bhat in view of Neji disclose the controller as claimed in claim 7.
Bhat applied to claim 8 further teaches
further comprising:
setting, via the processing circuitry, a flip-angle characteristic for each
respective one of the plurality of slices ([0023]) to adjust power needed to meet
power limits of the RF power amplifier ([0024]).
Regarding claim 3
The method of claim 3 is matched by the operation of the apparatus as
set forth in claim 9.
Regarding claim 9
Bhat in view of Neji disclose the controller as claimed in claim 8.
Bhat applied to claim 9 further teaches
wherein a sum of the flip angles that are used to simultaneously excite the
plurality of slices is smaller than a predetermined threshold value that is defined
based upon the power limits of the RF power amplifier ([0028]).
Regarding claim 4
The method of claim 4 is matched by the operation of the apparatus as
set forth in claim 10.
Regarding claim 10
Bhat in view of Neji disclose the controller as claimed in claim 8.

Bhat applied to claim 10 further teaches
wherein, during the simultaneous excitation of the plurality of slices, a sum
of the flip angles ([0092]) that are used to simultaneously excite the plurality of
slices is constant ({0001]—[0006]).
Regarding claim 5
The method of claim 5 is matched by the operation of the apparatus as
set forth in claim 11.
Regarding claim 11
Bhat in view of Neji disclose the controller as claimed in claim 7.
Bhat applied to claim 11 further teaches
wherein the processing circuitry is further configured to set a flip-angle
characteristic of each respective one of the plurality of slices by identifying a
substance whose physical properties are determined based upon the MR data that
is to be acquired for a slice from among the plurality of slices ([0013], flip angle
and other parameters are associated with the properties of the examined
material).
Regarding claim 13
Bhat discloses
A non-transitory computer readable media of a controller of a magnetic


resonance (MR) system ([0046]), the non-transitory computer readable media having instructions stored thereon that, when executed by one or more processors of the controller, cause the controller to:
acquire at least one quantitative physiological parameter by means of
fingerprinting ([0081] & [0091], the physiological parameter is reflected in the flip
angle of the water molecules);
simultaneously excite a plurality of slices ((0001]) using at least one
different imaging parameter to produce MR signal evolutions in each of the
plurality of slices ([0009], the different parameters are the evolving flip angles),
the at least one different imaging parameter including a flip angle such that a flip
angle that is used to excite one of the plurality of slices is different than a flip angle
that is used to excite another one of the plurality of slices ([0015]); and
Bhat does not explicitly teach
“simultaneously acquire MR data based on the simultaneously excited
plurality of slices”.
Neji, however, teaches
simultaneously acquire MR data based on the simultaneously excited
plurality of slices ([0017]).
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to include the “simultaneously excited

plurality of slice facilities” as taught by Neji in the computer readable media of
Bhat.
The justification for this modification would be to prevent the field of view
from becoming limited by the slice selection direction ([0017], Neji).
Regarding claim 14
Bhat in view of Neji disclose non-transitory computer readable media as
claimed in claim 13.
Bhat applied to claim 14 further teaches
further including instructions that, when executed by one or more processors
of the controller (Claim 1) , cause the controller to:
set a flip-angle characteristic for each respective one of the plurality of slices
([0023]) to adjust power needed to meet power limits of an RF power amplifier
associated with the magnetic resonance system ([0024]).
Regarding claim 15
Bhat in view of Neji disclose non-transitory computer readable media as
claimed in claim 14.
Bhat applied to claim 15 further teaches
wherein a sum of the flip angles that are used to simultaneously excite the
plurality of slices is smaller than a predetermined threshold value that is defined

based upon the power limits of the RF power amplifier ([0028]).
Regarding claim 16
Bhat in view of Neji disclose non-transitory computer readable media as
claimed in claim 14.
Bhat applied to claim 16 further teaches
wherein, during the simultaneous excitation of the plurality of slices, a sum
of the flip angles ([0092]) that are used to simultaneously excite the plurality of
slices is constant ([0001]—[0006]).
Regarding claim 17
Bhat in view of Neji disclose non-transitory computer readable media as
claimed in claim 13.
Bhat applied to claim 17
further including instructions that, when executed by one or more processors
of the controller, cause the controller to set a flip-angle characteristic of each
respective one of the plurality of slices by identifying a substance whose
physical properties are determined based upon the MR data that is to be acquired
for a slice from among the plurality of slices ((0013], flip angle and other
parameters are associated with the properties of the examined material).



Regarding claim 19
Bhat in view of Neji teach the method of claim 5, 
Bhat applied to claim 19 further teaches 
wherein at least two of the plurality of slices ([0006]) are associated with different respective substances ([0013] the parameters stored in the dictionary can be associated with specific substance).
Regarding claim 20
Bhat in view of Neji teach the method of claim 19, 
Bhat applied to claim 20 further teaches 
wherein the at least two of the plurality of slices associated with different respective substances are identified with different regions of a head of a subject under examination for which the MR data is acquired (FIG. 1, Ref 201—203
[0069]).
Response to Arguments
Applicant's arguments filed 8/12/2021 have been fully considered but they are not persuasive. Bhat et al. (US 2017/0322276 A1) clearly teaches that a fingerprinting dictionary with an entry that is based on the a specific substance with predetermined reference dependencies ([0013]). 
[0013] The fingerprinting directory can feature a large number of predetermined 
reference dependencies of the MR data on the repetition.  The fingerprinting 


directory thus can be a reference work for the characteristic variation of the 
MR data over the repetition sequence.  In such cases one or more MR parameters 
can be varied, which can be selected from the following group, for example, 
repetition time, echo time, trajectory with which the spatial frequency domain 
will be sampled, flip angle of the RF excitation pulses, etc. These MR 
parameters can also be associated with properties of the examined material, 
which can be selected from the following group for example, saturation 
magnetization, T1 relaxation time, T2 relaxation time, tissue type, etc. The 
variation can have a pseudo-random component, for example. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, 


will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from
the examiner should be directed to FREDERICK WENDEROTH whose telephone number is (571)270-1945. The examiner can normally be reached on M-F 7 a.m. - 4 p.m.
Examiner interviews are available via telephone, in-person, and video
conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto. gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the
examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674. The fax
phone number for the organization where this application or proceeding is assigned
is 571-273-8300. Information regarding the status of an application may be
obtained from the Patent Application Information Retrieval (PAIR) system. Status
information for published applications may be obtained from either Private PAIR
or Public PAIR. Status information for unpublished applications is available
through Private PAIR only. For more information about the PAIR system, see
https://ppair-my.uspto. gov/pair/PrivatePair. Should you have questions on access
to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-

217-9197 (toll-free). If you would like assistance from a USPTO Customer Service
Representative or access to the automated information system, call 800-786-9199
/WALTER L LINDSAY JR/          Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                              
/Frederick Wenderoth/
Examiner, Art Unit 2852